FIFTH AMENDMENT TO LEASE AGREEMENT
 
This Amendment (the “Fifth Amendment to Lease Agreement”) is made effective the
7th day of March 2011 (the “Effective Date”) by and between InSite Corporate
Park, L.P., successor to NL Capital Management, Inc, agent for Life Insurance
Company of the Southwest (herein referred to as “Lessor”) and Enerteck Chemical
Corp., a Texas corporation, Secretary of State Filing # 0160704800 EIN
76-0666840 (herein referred to as “Lessee”) on the following terms and
conditions, and thus:


WITNESSETH:


Whereas, Lessor and Lessee have entered into that certain Lease Agreement dated
February 1, 2001 (the “Lease”) whereas Lessee leased from Lessor approximately
557 square feet of net rentable area (“Original Leased Premises”) and that
certain First Amendment to Lease Agreement (“First Amendment”) dated March 31,
2003 whereas the Original Leased Premises was relocated and expanded to
approximately 2,692 square feet of net rentable area more specifically known as
Suite 150 and amended by certain Second Amendment to Lease Agreement (“Second
Amendment”) dated April 18, 2006, and further amended by certain Third Amendment
to Lease Agreement (“Third Amendment”) dated March 1, 2007 and that Fourth
Amendment to Lease Agreement (“Fourth Amendment”) dated February 23, 2010 in the
building commonly known as the Atrium Building, 10701 Corporate Drive, Suite 150
Stafford, Texas 77477, where as Lessee leases Suite 150 containing 2,722 square
feet of net rentable area (“Leased Premises”).


Now, Therefore, for and in consideration of the sum of Ten dollars and No/100
($10.00) and other good and valuable consideration respectively paid by each
part to the other the receipt and sufficiency of which is hereby acknowledged,
Lessor and Lessee do hereby supplement and amend the Lease as follows:


 
1.
Section 2.  Term.  The Lease Term shall be amended to extend the current term of
this Lease to a revised expiration date of August 31, 2014 (“Extended Term”).



 
2.
Section 3. Base Rental.  The Base Rental for the extended term shall be as
follows:



Time Period
# Months
Rate/RSF
Rent/Month
Total Rent
06/01/11
08/31/11
3
$0.00
$0.00
$0.00
09/01/11
08/31/13
24
$18.50
$4,196.42
$100,714.00
09/01/13
08/31/14
12
$19.00
$4,309.83
$51,718.00



 
3.
Section 4 Operating Expenses. In the event that during the lease term said
operating expenses for 2011 or any succeeding calendar year exceed the 2011 Base
Year Operating Expenses, Lessee shall pay to Lessor its proportionate share
(2.509%) of such increases.



 
4.
Exhibit C – Leasehold Improvements.  Lessor shall tender and Lessee shall accept
the Leased Premises "AS-IS" CONDITION, with all FAULTS, and without any
warranty, express, implied, or statutory (including implied warranties of
habitability, suitability, condition, and fitness for a particular purpose, all
of which are hereby disclaimed).



 
5.

Renewal Option.  As long as Lessee is not in default and Lessee has not been in
monetary default two (2) or more times during the term then Lessee shall have
one (1) renewal option and shall be for three (3) years.  Lessee shall exercise
said renewal option no earlier than six (6) months and no later than four (4)
months prior to the then current expiration date and the renewal rent shall be
the prevailing Fair Market Value Rental Rate.

 
 
6.
Expansion Right.  As long as Lessee is not in default and Lessee has not been in
monetary default, Lessee shall have the right to expand under this lease at
anytime during the term, provided Lessee leases 25% or more space within 10701
or 10707 Corporate Dr.  The expansion terms shall be at the prevailing Fair
Market Value Rental Rate.

 
 
 

--------------------------------------------------------------------------------

 
 
 
7.
Fair Market Value Rental Rate.With respect to the Renewal Option contained
herein, the applicable "Fair Market Value Rental Rate" shall be that rate
charged for space of comparable size and condition in comparable office
buildings in the area in which the Building is located, taking into
consideration the location, quality and age of the building, floor level, extent
of leasehold improvements (existing or to be provided), term of lease, extent of
services to be provided, distinction between "gross" and "net" lease, base year
or other amount allowed by Lessor for payment of building operating expenses
(expense stop), the time the particular rental under consideration became or is
to become effective.

 
 
8.
Binding Effect; Governing Law.  Except as modified hereby, the Lease shall
remain in full effect and this Amendment shall be binding upon Lessor and Lessee
and their respective successors and assigns. If any inconsistency exists or
arises between the terms of this Amendment and the terms of the Lease, the terms
of this Amendment shall prevail. This Amendment shall be governed by the laws of
the State in which the Premises are located.



 
9.
Counterparts.  This Amendment may be executed in multiple counterparts, each of
which shall constitute an original, but all of which constitute one document.

 
 
Except as expressly hereby amended, the terms and conditions of the Lease and
all subsequent Amendment are ratified and affirmed in all respects.
 


SIGNATURE PAGE TO FOLLOW
 
 
 

--------------------------------------------------------------------------------

 

In Witness Thereof, the undersigned has caused this Fifth Amendment to Lease to
be duly executed effective on this 7 day of March, 2011.


 
LESSOR
 
InSite Corporate Park, L.P.,
 
By:    InSite CP GP, L.P.,
its General Partner
 
By:    InSite Corporate Park GP, L.L.C.
its General Partner
 
By:       /s/ Michael E. Handel
             Michael E. Handel
 
Title:    Vice President
 
LESSEE
 
Enerteck Chemical Corp.
 
 
 
 
 
 
 
By:         /s/ Dwaine Reese
               Dwaine Reese
 
Title:      CEO

 
 
 

--------------------------------------------------------------------------------

 